Citation Nr: 1745577	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee, with degenerative arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee, with degenerative arthritis.

4.  Entitlement to a special monthly pension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to September 1973 and from December 1973 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2016, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran has never had a VA examination to determine what, if any, psychiatric condition he has.  In an October 2010 memorandum, there was a formal finding of a lack of evidence to corroborate the Veteran's PTSD stressor statement.  However, in his December 2016 hearing, the Veteran testified that while serving in Okinawa, in April 1975, he witnessed his friend being turned over to the Japanese police, because he allegedly raped two girls, and "they beat him, and did all kinds of stuff to him."  

In conjunction with his hearing, the Veteran's representative submitted a document from the Okinawa Peace Network of Los Angeles that listed all the main crimes and incidents committed by U.S. military in Okinawa.  This document notes that in April 1975, "[t]wo junior high school girls were raped by a 21-year old U.S. serviceman in Kin Village.  This incident became an object of public concern, and the accused was handed over to Japan side after he was indicted [sic]."  This document seems to confirm the Veteran's testimony as to the events of his PTSD stressor.  In October 2010, the Veteran submitted an August 1975 statement from his sergeant noting the Veteran's bad behavior and mental state.  This report seems to indicate that the Veteran was having emotional problems during active service.  

Additionally, during his December 2016 hearing, the Veteran testified that his service-connected knee conditions exacerbated his psychiatric condition.  As a result, a VA examination is necessary to determine what, if any, psychiatric disorder the Veteran is diagnosed with, and whether it is etiologically related to active service, to include as secondary to his service-connected right and left knee chondromalacia with degenerative arthritis.

Concerning the claims for increased ratings for the service-connected right and left knee chondromalacia with degenerative arthritis, in his December 2016 hearing, the Veteran testified that his knees had worsened in the last year.  He stated that his mobility had worsened and that he had to use a walker when moving around.  The Veteran testified that he sometimes fell down as a result of his knees giving out.  The Board notes that the last VA examination the Veteran had to evaluate the severity of his service-connected knees was in January 2015.  As a result, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected right and left knee chondromalacia with degenerative arthritis.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was afforded a VA examination in January 2015 to evaluate his service-connected bilateral knee disabilities.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claims must be remanded for a new VA examination with complete range of motion testing.

With respect to the claim for entitlement to a special monthly pension, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim for special monthly pension is "intertwined" with the other issues on appeal.  Consequently, the Board finds that the claim for special monthly pension must be remanded for adjudication contemporaneous to that of the Veteran's other claims.  Id.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for increased ratings, in his December 2016 hearing, the Veteran raised the matter of unemployability.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU and a secondary service connection claim (38 C.F.R. § 3.310), to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran has received for his psychiatric condition and service-connected knees.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. After the above development is completed, schedule the Veteran for a VA mental health examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any acquired psychiatric disorder, to include PTSD and depression.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for an acquired psychiatric disorder.  

a. After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired psychiatric disorder is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's already service-connected right and left knee chondromalacia with degenerative arthritis.

b. If the examiner determines that it is at least as likely as not that the any psychiatric condition is etiologically related to the Veteran's active service or is proximately due to or chronically aggravated by the Veteran's already service-connected right and left knee chondromalacia with degenerative arthritis, the examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left knee disabilities on his ordinary activity and his ability to procure and maintain employment.

4. Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and severity of his right and left knee disabilities.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The right and left knee joints must be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable. 

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is subluxation or lateral instability of the right and left knees, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left knee disabilities on his ordinary activity and his ability to procure and maintain employment.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated, to include the claims for entitlement to a special monthly pension and a TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



